


Exhibit 10.33
EMPLOYMENT AGREEMENT


This Agreement is between Lori Komstadius (“Executive”) and United HealthCare
Services, Inc. (“UnitedHealth Group”), and is effective as of June 29, 2007 (the
“Effective Date”). This Agreement's purposes are to set forth certain terms of
Executive's employment by UnitedHealth Group or one of its affiliates and to
protect UnitedHealth Group's knowledge, expertise, customer relationships, and
confidential information. Unless the context otherwise requires, “UnitedHealth
Group” includes all its affiliated entities.    
1.    Employment and Duties.
A.
Employment.    UnitedHealth Group hereby employs Executive, and Executive
accepts employment, under this Agreement's terms.

B.
Titles and Duties. Executive will be employed as the Executive Vice President,
Human Capital and of UnitedHealth Group Incorporated, and will report to the
Chief Executive Officer of UnitedHealth Group Incorporated. Executive will
perform such duties, have such authority, and exercise such supervision and
control as are commonly associated with Executive's position, as well as perform
such other duties as are reasonably assigned to Executive. Executive will devote
substantially all of Executive's business time and energy to Executive's duties.
Executive will maintain operations in Executive's area of responsibility, and
make every reasonable effort to ensure that the employees within that area of
responsibility act, in compliance with applicable law and UnitedHealth Group's
Principles of Integrity and Compliance. Executive is subject to all of
UnitedHealth Group's employment policies and procedures (except as specifically
superseded by this Agreement).

2.     Compensation and Benefits.
A.
Base Salary. Executive's initial annual base salary will be $550,000, payable
according to UnitedHealth Group's regular payroll schedule. Periodic adjustments
to Executive's base salary may be made.

B.
Incentive Compensation. Executive will be eligible to participate in
UnitedHealth Group's incentive compensation plans in UnitedHealth Group's
discretion and in accordance with the plans' terms and conditions. Executive's
initial target bonus potential under UnitedHealth Group's Executive Incentive
Plan, as amended, for the annual cash incentive will be 75% of annual base
salary and for the long-term cash incentive will be 50% of annual base salary,
in each case subject to periodic adjustments.


1

--------------------------------------------------------------------------------




C.
Equity Awards. Executive will be eligible for stock-based awards in UnitedHealth
Group's discretion. In accordance with guideline amounts authorized by United
Health Group's Compensation and Human Resources Committee, management will
recommend that, in connection with the commencement of employment, Executive be
awarded equity compensation in the form of Restricted Stock with a value of
$1,000,000 and Stock-Settled Stock Appreciation Rights (SARs) with a Black
Scholes value of $1,800,000. Subject to the terms of the applicable equity award
certificate and the Company's 2002 Stock Incentive Plan, as amended, the
Restricted Stock and SARs shall vest 25% on each of the first through fourth
anniversary of the grant date. Executive's recommended grant will be reviewed by
the Compensation and Human Resources Committee at a regularly scheduled
quarterly committee meeting.

D.
Cash Sign-On Bonus. Executive will receive a “sign-on” bonus of $100,000,
payable after the completion of 60 days from Executive's official start date in
accordance with the next scheduled payroll cycle, subject to applicable taxes
and withholdings. If Executive's employment is terminated within 12 months after
the hire date (a) voluntarily by Executive, or (b) by UnitedHealth Group for
reasons that constitute a violation of UnitedHealth Group's Principles of
Integrity and Compliance, Executive agrees to repay to UnitedHealth Group a
pro-rata portion of the sign-on bonus based on the number of full months
Executive was employed. For example, if Executive terminates her employment six
months following her hire date, Executive agrees to repay 1/2 of the sign-on
bonus.

E.
Employee Benefits. Executive will be eligible to participate in UnitedHealth
Group's employee welfare, retirement, and other benefit plans on the same basis
as other similarly situated executives, in accordance with the terms of the
plans. Executive will be eligible for Paid Time Off in accordance with
UnitedHealth Group's policies. UnitedHealth Group reserves the right to amend or
discontinue any plan or policy at any time in its sole discretion. In addition
to the Company's generally available benefits, the Company shall provide
Executive, at the Company's expense during the term of Executive's employment, a
$2 million face value term life insurance policy and a long term disability
policy which covers 60% of base salary in the event of a qualifying long term
disability, subject to the terms of the policy.

F.
Relocation Expenses. UnitedHealth Group will pay for or reimburse Executive for
certain relocation expenses according to UnitedHealth Group's Relocation Policy
(“Relocation Expenses”). If Executive's employment is terminated within 12
months after the hire date (a) voluntarily by Executive, or (b) by UnitedHealth
Group for reasons that constitute a violation of UnitedHealth Group's Principles
of Integrity and Compliance, Executive agrees to repay to UnitedHealth Group a
pro-rata portion of the Relocation Expenses based on the number of full months
Executive was employed. For example, if Executive terminates her employment six


2

--------------------------------------------------------------------------------




months following her hire date, Executive agrees to repay 1/2 of the Relocation
Expenses.
3.    Term and Termination.
A.
Term. This Agreement's term is from the Effective Date until this Agreement is
terminated under Section 3.B.

B.
Termination.

i.    By Mutual Agreement. The parties may terminate Executive's employment and
this Agreement at any time by mutual agreement.
ii.    By UnitedHealth Group without Cause. UnitedHealth Group may terminate
this Agreement and Executive's employment without Cause upon 90 days' prior
written notice.
iii.    By UnitedHealth Group with Cause. UnitedHealth Group may terminate this
Agreement and Executive's employment at any time for Cause. “Cause” means
Executive's (a) material failure to follow UnitedHealth Group's reasonable
direction or to perform any duties reasonably required on material matters, (b)
material violation of, or failure to act upon or report known or suspected
violations of, UnitedHealth Group's Principles of Integrity and Compliance, (c)
conviction of a felony, (d) commission of any criminal, fraudulent, or dishonest
act in connection with Executive's employment, (e) material breach of this
Agreement, or (f) conduct that is materially detrimental to UnitedHealth Group's
interests. UnitedHealth Group will, within 120 days of the discovery of the
conduct, give Executive written notice specifying the conduct constituting Cause
in reasonable detail and Executive will have 60 days to remedy such conduct, if
such conduct is reasonably capable of being remedied. In any instance where the
Company may have grounds for Cause, failure by the Company to provide written
notice of the grounds for Cause within 120 days of discovery shall be a waiver
of its right to assert the subject conduct as a basis for termination for Cause.
iv.    By Executive without Good Reason. Executive may terminate this Agreement
and Executive's employment at any time for any reason, including due to
Executive's retirement.
v.    By Executive for Good Reason. Executive may terminate this Agreement and
Executive's employment for Good Reason, as defined below. Executive must give
UnitedHealth Group written notice specifying in reasonable detail the
circumstances constituting Good Reason, within 120 days of becoming aware of
such circumstances, or such circumstances will not constitute Good

3

--------------------------------------------------------------------------------




Reason. If the circumstances constituting Good Reason are reasonably capable of
being remedied, UnitedHealth Group will have 60 days to remedy such
circumstances. “Good Reason” will exist if, without Executive's consent,
UnitedHealth Group: (a) reduces Executive's base salary or long or short term
target bonus percentage other than in connection with a general reduction
affecting a group of similarly situated employees; (b) moves Executive's primary
work location more than 50 miles; (c) makes changes that substantially diminish
Executive's duties or responsibilities; or (d) changes the Executive's reporting
relationship.
vi.    Due to Executive's Death or Disability. This Agreement and Executive's
employment will terminate automatically if Executive dies. The termination date
will be the date of Executive's death. UnitedHealth Group may terminate this
Agreement and Executive's employment due to Executive's disability that renders
Executive incapable of performing the essential functions of Executive's job,
with or without reasonable accommodation. Executive will not be entitled to
Severance Benefits under Section 4 in the event of termination due to
Executive's death or disability.
4.    Severance Benefits.
A.
Circumstances under Which Severance Benefits Payable. Executive will be entitled
to Severance Benefits only if Executive's employment is terminated by
UnitedHealth Group without Cause or if Executive terminates employment for Good
Reason. The Severance Benefits in this Agreement are in lieu of any payments or
benefits to which Executive otherwise might be entitled under any UnitedHealth
Group severance plan or program.

B.
Severance Benefits. Executive will be entitled to the following Severance
Benefits in the event Executive's employment terminates under the circumstances
described at Section 4A above:

(1) Two times Executive's annualized base salary as of Executive's termination
date.
(2) Two times the average of the total of any bonus or incentive compensation
paid or payable to Executive for the two most recent calendar years (excluding
equity-related awards, payments under any long-term or similar benefit plan, or
any other special or one-time bonus or incentive compensation payments);
provided, however, that if termination occurs within two years following the
Effective Date, the amount payable under this paragraph will be two times the
greater of (i) Executive's target incentive, or (ii) the most recent year's
annual bonus after the first year anniversary of this Agreement.

4

--------------------------------------------------------------------------------




(3) $12,000 payment to offset costs of COBRA.
(4) Outplacement services consistent with those provided to similarly situated
executives.
Subject to the provisions of § 416(i) of the Internal Revenue Code, all payments
in (1)-(2) above will be less applicable deductions, including deductions for
tax withholding, and will be paid bi-weekly on the regular payroll cycle over
the two year severance period.
C.
Separation Agreement and Release Required. In order to receive any Severance
Benefits under this Agreement, Executive must sign a separation agreement and
release of claims substantially in the form attached hereto.

5..
Property Rights, Confidentiality, Non-Disparagement, and Restrictive Covenants.

A.
UnitedHealth Group's Property.



i.
Assignment of Property Rights. Executive must promptly disclose in writing to
UnitedHealth Group all inventions, discoveries, processes, procedures, methods
and works of authorship, whether or not patentable or copyrightable, that
Executive alone or jointly conceives, makes, discovers, writes or creates,
during working hours or on Executive's own time, during this Agreement's term
(the “Works”). Executive hereby assigns to UnitedHealth Group all Executive's
rights, including copyrights and patent rights, to all Works. Executive must
assist UnitedHealth Group as it reasonably requires to perfect, protect, and use
its rights to the Works. This provision does not apply to any Work for which no
UnitedHealth Group equipment, supplies, facility or trade secret information was
used and: (1) which does not relate directly to UnitedHealth Group's business or
actual or demonstrably anticipated research or development, or (2) which does
not result from any work performed for UnitedHealth Group.

ii.
No Removal of Property. Executive may not remove from UnitedHealth Group's
premises any UnitedHealth Group records, documents, data or other property, in
either original or duplicate form, except as necessary in the ordinary course of
UnitedHealth Group's business.

iii.
Return of Property. Executive must immediately deliver to UnitedHealth Group,
upon termination of employment, or at any other time at UnitedHealth Group's
request, all UnitedHealth Group property, including records, documents, data,
and equipment, and all copies of any such property, including any records or
data Executive prepared during employment.


5

--------------------------------------------------------------------------------




B.
Confidential Information. Executive will be given access to and provided with
sensitive, confidential, proprietary and trade secret information (“Confidential
Information”) in the course of Executive's employment. Examples of Confidential
Information include: inventions; new product or marketing plans; business
strategies and plans; merger and acquisition targets; financial and pricing
information; computer programs, source codes, models and databases; analytical
models; customer lists and information; and supplier and vendor lists and
information. Executive agrees not to disclose or use Confidential Information,
either during or after Executive's employment with UnitedHealth Group, except as
necessary to perform Executive's UnitedHealth Group duties or as UnitedHealth
Group may consent in writing. This Agreement does not restrict use or disclosure
of publicly available information or information: (i) that Executive obtained
from a source other than UnitedHealth Group before becoming employed by
UnitedHealth Group; or (ii) that Executive received from a source outside
UnitedHealth Group without an obligation of confidentiality.



C.
Non-Disparagement. Executive agrees not to make any negative comments or
otherwise disparage UnitedHealth Group or those associated with it, whether
orally, in writing or otherwise, directly or by implication, to any person or
entity, including UnitedHealth Group customers and agents.



D.
Restrictive Covenants. Executive agrees to the restrictive covenants in this
Section in consideration of Executive's employment and UnitedHealth Group's
promises in this Agreement, including providing Executive access to Confidential
Information. The restrictive covenants in this Section apply during Executive's
employment and for 24 months following termination of employment for any reason.
Executive agrees that he will not, without UnitedHealth Group's prior written
consent, directly or indirectly, for Executive or for any other person or
entity, as agent, employee, officer, director, consultant, owner, principal,
partner or shareholder, or in any other individual or representative
capacity:    

i.
Customer Solicitation: Executive will not engage in, or attempt to engage in,
any business competitive with any UnitedHealth Group business with any person or
entity who: (a) was a UnitedHealth Group provider or customer within the 12
months before Executive's employment termination and (b) with whom Executive had
contact to further UnitedHealth Group's business or for whom Executive performed
services, or supervised the provision of services for, during Executive's
employment.

ii.
Employee Solicitation: Executive will not hire, employ, recruit or solicit any
UnitedHealth Group employee or consultant.








6

--------------------------------------------------------------------------------




iii.
Interference: Executive will not induce or influence any UnitedHealth Group
employee, consultant, customer or provider to terminate his, her or its
employment or other relationship with UnitedHealth Group.

iv.
Competitive Activities: Executive will not engage or participate in, or in any
way render services or assistance to, any business that competes, directly or
indirectly, with any UnitedHealth Group product or service that Executive
participated in, engaged in, or had Confidential Information regarding, during
Executive's employment; provided, however, that this Section 5.D.iv will not
prevent Executive from being employed by, or working as a consultant to, or
serving on the board of, or being an owner or an investor in, a private equity
firm.

v.
Assisting Others. Executive will not assist anyone in any of the activities
listed above.

E.
Cooperation and Indemnification. Executive agrees that Executive will cooperate
(i) with UnitedHealth Group in the defense of any legal claim involving any
matter that arose during Executive's employment with UnitedHealth Group, and
(ii) with all government authorities on matters pertaining to any investigation,
litigation or administrative proceeding concerning UnitedHealth Group.
UnitedHealth Group will reimburse Executive for any reasonable travel and
out-of-pocket expenses incurred by Executive in providing such cooperation.
UnitedHealth Group will indemnify Executive, in accordance with the Minnesota
Business Corporation Act, for all claims and other covered matters arising in
connection with Executive's employment.

F.
Injunctive Relief. Executive agrees that (a) legal remedies (money damages) for
any breach of Section 5 will be inadequate, (b) UnitedHealth Group will suffer
immediate and irreparable harm from any such breach, and (c) UnitedHealth Group
will be entitled to injunctive relief from a court in addition to any legal
remedies UnitedHealth Group may seek in arbitration. If an arbitrator or court
determines that Executive has breached any provision of Section 5, Executive
agrees to pay to UnitedHealth Group its reasonable costs and attorney's fees
incurred in enforcing that provision.

G.
Survival. This Section 5 will survive this Agreement's termination.

6.
Miscellaneous.

A.
Tax Withholding. All compensation payable under this Agreement will be subject
to applicable tax withholding and other required or authorized deductions.




7

--------------------------------------------------------------------------------




B.
Assignment. Executive may not assign this Agreement. UnitedHealth Group may
assign this Agreement. Any successor to UnitedHealth Group will be deemed to be
UnitedHealth Group under this Agreement.



C.
Notices. All notices under this Agreement must be hand delivered or sent by
registered or certified mail, return receipt requested and postage prepaid, to
the party's address below or to the party's current address at the time of
notice.

UnitedHealth Group:
UnitedHealth Group
Attn: Vice President, Employee Relations
9900 Bren Road East
Minnetonka, MN 55343
Executive:
Lori Sweere Komstadius
9900 Bren Road East
Minnetonka, MN 55343
D.
Entire Agreement, Amendment. This Agreement contains the parties' entire
agreement regarding its subject matter and may only be amended in a writing
signed by the parties. This Agreement supersedes any and all prior oral or
written employment agreements (including letters and memoranda) between
Executive and UnitedHealth Group or its predecessors. This Agreement does not
supersede any stock option, restricted stock, or stock appreciation rights plan
or award certificate.



E.
Choice of Law. Minnesota law governs this Agreement.



F.
Waivers. No party's failure to exercise, or delay in exercising, any right or
remedy under this Agreement will be a waiver of such right or remedy, nor will
any single or partial exercise of any right or remedy preclude any other or
further exercise of such right or remedy.



G.
Narrowed Enforcement and Severability. If a court or arbitrator decides that any
provision of this Agreement is invalid or overbroad, the parties agree that the
court or arbitrator should narrow such provision so that it is enforceable or,
if narrowing is not possible or permissible, such provision should be considered
severed and the other provisions of this Agreement should be unaffected.



H.
Dispute Resolution and Remedies. Except for injunctive relief under Section 5.F,
any dispute between the parties relating to this Agreement or to Executive's
employment will be resolved by binding arbitration under UnitedHealth Group's


8

--------------------------------------------------------------------------------




Employment Arbitration Policy, as it may be amended from time to time. The
arbitrator(s) may not vary this Agreement's terms and must apply applicable law.


United HealthCare Services, Inc.            Lori Komstadius


                
By
/s/ Lois Quam
 
/s/ Lori Sweere Komstadius
Its
Executive Vice President
 
 
Date:
 
Date:
5/15/2007


9

--------------------------------------------------------------------------------




AMENDMENT TO EMPLOYMENT AGREEMENT


This AMENDMENT AGREEMENT (the “Amendment”) modifies certain terms and conditions
of Executive's employment agreement with UnitedHealth Care Services, Inc. or an
affiliated entity (the “Employment Agreement”) for purposes of establishing
documentary compliance with Section 409A of the Internal Revenue Code of 1986
and its accompanying regulations (“Section 409A”), and to permit ongoing
operational compliance with Section 409A. Accordingly, in exchange for the
mutual promises set forth below, notwithstanding anything else to the contrary
in the Employment Agreement, Executive's Employment Agreement is amended,
effective December 31, 2008, as follows:


1.
Subject to paragraph 4 below, to the extent that Executive's Employment
Agreement does not already provide a schedule of payment(s) for severance
compensation subject to Section 409A that is in compliance with Section 409A,
then such severance compensation will be paid, minus applicable deductions,
including deductions for tax withholding, in equal bi-weekly payments (other
than as provided in paragraphs 3 and 4 below with respect to the first payment)
on the regular payroll cycle commencing on the Starting Date (as defined below)
and continuing until the end of the severance period specified in the Employment
Agreement (and for these purposes, any company option to make payment in a
lump-sum shall not apply). If Executive becomes entitled to severance
compensation, such payments shall be considered and are hereby designated as, a
series of separate payments for purposes of Section 409A. Further, all severance
compensation payable under the Employment Agreement shall be paid by, and no
further severance compensation shall be paid or payable after December 31 of the
second calendar year following the year in which Executive's Termination (as
defined below) occurs. Any reimbursements provided for in Executive's Employment
Agreement will be paid in accordance with the expense reimbursement policies of
United HealthCare Services, Inc. and its affiliates (“UnitedHealth Group”).



2.
For purposes of payment of the severance compensation, Executive will be
considered to have experienced a termination of employment as of the date that
the facts and circumstances indicate that it is reasonably anticipated that
Executive will provide no further services after such date or that the level of
bona fide services that Executive is expected to perform permanently decreases
to no more than 20% of the average level of bona fide services that Executive
performed over the immediately preceding 36-month period. Whether Executive has
had a termination of employment will be determined in a manner consistent with
the definition of “separation from service” under Section 409A. A termination of
employment will mean a “separation from service” and will be referred to as a
“Termination”.



3.
With respect to a severance compensation payment subject to Section 409A that is
not already in compliance with Section 409A, commencement of severance payments
shall begin on the first payroll date that occurs in the first month that begins
at least 60 days after the date of Executive's Termination (the “Starting
Date”), provided that Executive has satisfied the requirement to sign a release
of claims. The first payment on the Starting Date shall include those payments
that would have been previously paid if the payments of the severance
compensation had begun on the first payroll date following the date of
Executive's Termination. UnitedHealth Group shall provide to Executive a form of
separation agreement and release of claims no later than three (3) days
following Executive's date of Termination. Executive must execute and deliver
the


10

--------------------------------------------------------------------------------




separation agreement and release of claims within fifty (50) days after
Executive's date of Termination. If Executive does not timely execute and
deliver to UnitedHealth Group such separation agreement and release, or if
Executive does so, but then revokes it if permitted by and within the time
required by applicable law, UnitedHealth Group will have no obligation to pay
severance compensation to Executive.


4.
If Executive is a “specified employee” (within the meaning of Section 409A and
determined pursuant to procedures adopted by UnitedHealth Group) at the time of
Executive's Termination and any amount that would be paid to Executive during
the six-month period following Termination constitutes a deferral of
compensation (within the meaning of Section 409A), such amount shall not be paid
to Executive until the later of (i) six months after the date of Executive's
Termination, and (ii) the payment date or commencement date specified in this
Agreement for such payment(s). On the first regular payroll date following the
expiration of such six-month period (or if Executive dies during the 6-month
period, the first payroll date following the death), any payments that were
delayed pursuant to the preceding sentence shall be paid to Executive in a
single lump sum and thereafter all payments shall be made as if there had been
no such delay.



5.
To the extent applicable, it is intended that the compensation arrangements
under this Agreement be in full compliance with Section 409A. This Agreement
shall be construed in a manner to give effect to such intention. In no event
whatsoever shall UnitedHealth Group be liable for any tax, interest or penalties
that may be imposed on Executive under Section 409A. Neither UnitedHealth Group
nor any of its affiliates have any obligation to indemnify or otherwise hold
Executive harmless from any or all such taxes, interest or penalties, or
liability for any damages related thereto.



Except as expressly set forth in this Amendment, the Employment Agreement
remains in full force and effect according to its terms.




UNITED HEALTHCARE SERVICES, INC.        EXECUTIVE




By
/s/ Thomas Strickland
 
/s/ Lori Sweere Komstadius
 
 
 
Lori Sweere
Its
EVP / CLO
 
 
Date:
12/11/2008
Date:
12/8/2008












11